                    UNITED STATES DISTRICT COURT
                     SOUTHERN DISTRICT OF TEXAS
                         HOUSTON DIVISION

VANTAGE DEEPWATER COMPANY
and VANTAGE DEEPWATER
DRILLING, INC.,

                 Petitioners,      CIVIL ACTION NO. 18-cv-2246

v.

PETROBRAS AMERICA, INC.,
PETROBRAS VENEZUELA
INVESTMENTS & SERVICES, BV,
and PETROLEO BRASILEIRO S.A. –
PETROBRAS,

                 Respondents.



                  PETITIONERS’ MOTION TO STRIKE
             THE DECLARATION OF LAWRENCE W. NEWMAN
                                                 TABLE OF CONTENTS
                                                                                                                                   Page

TABLE OF AUTHORITIES .......................................................................................................... ii

I.        INTRODUCTION ...............................................................................................................1

II.       BACKGROUND .................................................................................................................1

III.      LEGAL STANDARD ..........................................................................................................2

IV.       ARGUMENT .......................................................................................................................3

          A.        The Declaration contains unreliable opinions..........................................................3

                    1.         Mr. Newman’s opinions regarding Mr. Gaitis’s state of mind are
                               improper and unreliable. ..............................................................................3

                    2.         Mr. Newman’s opinions regarding Judge Brower’s state of mind are
                               also improper and unreliable. .......................................................................6

                    3.         Mr. Newman offers improper and unreliable opinions on the
                               applicable legal standard. ............................................................................9

          B.        Mr. Newman offers improper legal conclusions that the evident partiality
                    standard has been met with respect to Judge Brower. ...........................................10

V.        CONCLUSION ..................................................................................................................14




                                                                    i
                                              TABLE OF AUTHORITIES
                                                                                                                                Page
                                                               Cases


In re Air Crash Disaster at New Orleans, La.,
        795 F.2d 1230 (5th Cir. 1986) .......................................................................................... 13
Askanase v. Fatjo,
      130 F.3d 657 (5th Cir. 1997) ........................................................................................ 3, 11
Auraria Student Hous. at the Regency, LLC v. Campus Vill. Apartments, LLC,
       10-CV-02516-WJM-KLM, 2014 WL 4651643 (D. Colo. Sept. 18, 2014) ........................ 5
Beauregard Par. Sch. Bd. v. Honeywell, Inc.,
      2:05 CV 1388, 2008 WL 821053 (W.D. La. Mar. 24, 2008) ............................................. 8
Daubert v. Merrell Dow Pharm., Inc.,
      509 U.S. 579 (1993) ............................................................................................................ 2
First Interstate Bank of Tex., N.A. v. S.B.F.I., Inc.,
        830 S.W.2d 239 (Tex. App.—Dallas 1992, no writ) .......................................................... 8
Floyd v. Hefner,
       556 F. Supp. 2d 617 (S.D. Tex. 2008) ................................................................................ 2
Highland Capital Mgmt. L.P. v. Bank of Am., Nat. Ass’n,
      3:10-CV-1632-L, 2013 WL 4502789 (N.D. Tex. Aug. 23, 2013).................................... 13
Holmes Group, Inc. v. RPS Products, Inc.,
      2010 WL 7867756 (D. Mass. June 25, 2010) ..................................................................... 3
In re Jackson,
        318 B.R. 5 (Bankr. D.N.H. 2004), subsequently aff’d, 459 F.3d 117 (1st Cir. 2006) ........ 8
Kumho Tire Co., Ltd. v. Carmichael,
     526 U.S. 137 (1999) ............................................................................................................ 2
Lewis v. Par. of Terrebonne,
       894 F.2d 142 (5th Cir. 1990) .............................................................................................. 2
Little v. Tech. Specialty Products, LLC,
         940 F. Supp. 2d 460 (E.D. Tex. 2013) .............................................................................. 11
Lummus Glob. Amazonas S.A. v. Aguaytia Energy del Peru S.R. Ltda.,
     256 F. Supp. 2d 594 (S.D. Tex. 2002) (Rosenthal, J.). ............................................... 12, 13
McVay v. Halliburton Energy Services, Inc.,
      688 F. Supp. 2d 556 (N.D. Tex. 2010), aff’d, 608 Fed. Appx. 222 (5th Cir. 2015) ........... 9




                                                                   ii
Owen v. Kerr-McGee Corp.,
      698 F.2d 236 (5th Cir. 1983) ............................................................................................ 11
Tenaska Energy, Inc. v. Ponderosa Pine Energy, LLC,
      437 S.W.3d 518 (Tex. 2014)............................................................................................... 9
Weber v. Merrill Lynch Pierce Fenner & Smith, Inc.,
      455 F. Supp. 2d 545 (N.D. Tex. 2006) ......................................................................... 9, 10

                                                     Rules and Regulations

Fed. R. Evid. 702(a)-(b) .................................................................................................................. 2

                                                        Other Authorities

The College of Commercial Arbitration Guide to Best Practice in International Arbitration, 322
      (James M. Gaitis, Editor-in-Chief) (4th ed. Juris 2017) ..................................................... 6




                                                                     iii
       Petitioners Vantage Deepwater Company and Vantage Deepwater Drilling, Inc. (together,

“Vantage”), respectfully submit this Motion to Strike the Declaration of Lawrence W. Newman

(“Declaration”) that Respondents Petrobras America Inc., Petrobras Venezuela Investments &

Services, BV, and Petróleo Brasileiro S.A. (together, “Petrobras”) submitted in support of their

Motion to Vacate Majority Award. Dkt. 53. For the reasons set forth below, Vantage respectfully

requests that the Court strike the Declaration.

                                      I.    INTRODUCTION

       The issues pending before the Court are relatively straightforward: Vantage has petitioned

the Court to confirm the Final Award, and Petrobras seeks to have the Final Award vacated. The

parties’ respective positions are neither novel nor unique, are controlled by statutory and treaty

authority, and cover issues for which there are abundant case citations. Nevertheless, Petrobras

attached the declaration of Lawrence W. Newman to try and bolster its position. The problem,

however, is that substantial aspects of the Declaration offer opinions that are either (1) improper

legal conclusions, or (2) based solely on his subjective belief. Vantage respectfully requests that

the Court strike the Declaration because its opinions are either improper or unreliable.

                                      II.    BACKGROUND

       On June 29, 2018, the Arbitral Tribunal issued its Final Award.1 On July 2, 2018, Vantage

filed its Petition to Confirm Arbitration Award. Dkt. 1. On August 31, 2018, Petrobras filed its

Motion to Vacate the Majority Award. Dkt. 53.2 In support of that motion, Petrobras attached

the Declaration of Lawrence W. Newman. Id. at 53-2.


       1
         Vantage hereby incorporates the Factual Background section from its Omnibus Brief in
Support of Petition to Confirm and in Opposition to Motion to Vacate. Dkt. 69.
       2
           Petrobras initially filed its Motion to Vacate the Majority Award under seal. Dkt. 34.
Petrobras then filed a publicly available version of that motion. Dkt. 53. For purposes of this brief,
Vantage will refer to the public motion. Dkt. 53.


                                                  1
        Armed with nothing more than his subjective beliefs, Mr. Newman engages in a robust

“guessing game,” filling the Declaration with speculation about what the arbitrators were thinking

both during and after the hearing. Then, invading the province of the Court, Mr. Newman provides

legal conclusions—in many instances inconsistent with controlling authority—about arbitrator

conduct that he claims justifies vacatur. Mr. Newman then reaches for ultimate conclusions,

opining that the legal standard for vacatur has been satisfied.

        For the reasons discussed below, the opinions contained within the Declaration fail to meet

the standards for proper expert opinions and should be stricken from the record.            For the

convenience of the Court, Appendix A lists Mr. Newman’s improper opinions regarding the

arbitrators’ states of mind, Appendix B lists Mr. Newman’s improper opinions on legal standards

and conclusions, and Appendix C lists Mr. Newman’s conclusions that disregard the record and

authorities.

                                  III.    LEGAL STANDARD

        The Federal Rules of Evidence govern the admissibility of expert testimony, with Rule 702

providing in relevant part that a qualified expert may offer an opinion if it “will help the trier of

fact to understand the evidence or to determine a fact in issue,” and if “the testimony is based on

sufficient facts or data.” FED. R. EVID. 702(a)-(b). When a party seeks to introduce an expert’s

opinion, the trial judge will determine whether the expert can offer the opinion he or she seeks to

provide. See Daubert v. Merrell Dow Pharm., Inc., 509 U.S. 579, 597 (1993). This applies to all

expert testimony. Kumho Tire Co., Ltd. v. Carmichael, 526 U.S. 137, 147 (1999). For an expert’s

opinion to be admissible, the “opinion must be preceded by facts in evidence and cannot be the

basis of speculation or conjecture.” Lewis v. Par. of Terrebonne, 894 F.2d 142, 146 (5th Cir. 1990).

Additionally, “an expert witness may not offer testimony regarding legal conclusions.” Floyd v.




                                                 2
Hefner, 556 F. Supp. 2d 617, 640 (S.D. Tex. 2008) (citing Askanase v. Fatjo, 130 F.3d 657, 672–

73 (5th Cir. 1997)).

                                       IV.    ARGUMENT

       A.       The Declaration contains unreliable opinions.

       As to admissibility of expert opinion, the law is well-settled: “An expert witness may not

testify to another person’s intent. No level of experience will make an expert witness a mind-

reader.” Holmes Group, Inc. v. RPS Products, Inc., 2010 WL 7867756, at *5 (D. Mass. June 25,

2010).3 Nevertheless, Mr. Newman’s supposed “mind-reading” abilities were on full display in

the opinions he offered throughout the Declaration. See, e.g., Appendix A.

                1.      Mr. Newman’s opinions regarding Mr. Gaitis’s state of mind are
                        improper and unreliable.

       As the Declaration notes, Petrobras’s party-appointed arbitrator, Mr. James Gaitis,

dissented from the Final Award. Decl., ¶ 24. The dissent itself (the “Dissent”) was brief—just

two sentences in length, while making sweeping conclusory statements about the Arbitration

without providing any basis for those statements. In a footnote, Mr. Gaitis stated that the Dissent’s

purpose “is simply to generally advise the parties of the generic reasons why I cannot join in the

Final Award.” Decl., ¶ 26.

       Because Mr. Gaitis does not provide any basis for the Dissent’s conclusory statements, Mr.

Newman sets out to improperly opine on what Mr. Gaitis had in mind:

       •        Mr. Gaitis’s “refusal to sign [the Final Award] is not only a
                remarkable repudiation of the Majority Award, but it also
                emphasizes the rejection by Arbitrator Gaitis of the process by
                which the Majority Award was made.” Decl., ¶ 25;

       •        “At the same time, it is likely that certain events constituting
                fundamental unfairness about which Arbitrator Gaitis complains

       3
            Unless otherwise noted, Vantage has added all emphases in this brief.


                                                 3
               arose out of occurrences outside the record available to me . . . .”
               Id., ¶ 28;

       •       “Therefore, the record may well only partly reveal what led
               Arbitrator Gaitis to write the unusual dissent that he did.” Id.;

       •       “I discuss what I have found in the record that I consider . . . to be
               activities that are indicative of the kinds of improper activity to
               which Arbitrator Gaitis alludes in his dissent that can be regarded
               as prejudicial to the procedural rights of the Respondents.” Id., ¶
               29;

       •       “As noted earlier, behind the scenes conduct, although not visible
               to the parties, may also reflect biased conduct . . . .” Id.,¶ 48;

       •       “These additional ‘relevant facts’ should be added to what is
               contained in, or what may be inferred from, the available records
               of the proceedings.” Id.;

       •       “The ‘equal treatment’ issue to which Arbitrator Gaitis was referring
               may have underlain the ‘intra-tribunal’ objections . . . .” Id., ¶ 86;

       •       “Arbitrator Gaitis evidently expressed his concerns about
               fundamental fairness to his fellow arbitrators. . . .” Id., ¶ 88;

       •       The accusations seem to have come to the fore at or after the
               arbitrators deliberated together in Boston on October 4, 2017 . . . .”
               Id., ¶ 89.

       It is improper for Mr. Newman to opine on Mr. Gaitis’s state of mind or matters he

concedes to be outside the record. Holmes Group, 2010 WL 7867756, at *5. But even beyond

this, Mr. Newman’s conclusions are frequently based on a complete misreading of the actual

record. For example, Mr. Newman concluded that the following excerpt from Mr. Gaitis’s

November 2016 time records indicates that Mr. Gaitis was concerned about issues of “fundamental

fairness”: “Analyze WP [Chairman William Park] interpretation of ICDR Guidelines/compare and

contrast case law & authorities re equal treatment of parties.” Decl., ¶¶ 85, 86, 88 (emphasis in

original). In reality, these entries reflect the Tribunal’s consideration at that time of Vantage’s

argument that principles of equal treatment required the Tribunal to order Petrobras to produce


                                                 4
communications with government agencies if Vantage was required to do so. Dkt. 53-3, Katz

Decl., Ex. 50. It is absurd for Mr. Newman to characterize Mr. Gaitis’s consideration of this

argument as reflecting some larger concern about the proceedings as a whole—or affecting equal

treatment as to Petrobras in particular—in his Dissent issued 19 months later. See also Appendix

C.

       Similarly, to suggest Mr. Gaitis was particularly passionate about his convictions by

issuing his Dissent, Mr. Newman asserts that dissents in international arbitrations are

“extraordinary” gestures that are rarely written. Decl., ¶¶ 24, 26. This assertion is belied by the

many published authorities noting that dissents in international arbitration are quite common. See

Shih Decl., Ex. N at 78 (ICDR Handbook on International Arbitration and ADR observing that

dissents are “very common in international commercial arbitration.”); Shih Decl., Ex. Q at 824

(van den Berg study in the international investment treaty context concluding dissents are filed

22% of the time); Shih Decl., Ex. V at 404-05 (Cremades article noting that “dissenting opinions

are generally accepted within the framework of international arbitration . . . and ought rightly to

affect neither the validity nor the recognition and enforcement of any arbitral award.”). And yet,

Mr. Newman supports his view by citing to a chatroom discussion with unnamed international

arbitrators. See Decl., ¶ 23 (“In fact, I recently observed, from an online discussion engaged in by

Fellows of the College of Commercial Arbitrators, that many highly experienced arbitrators stated

that they had never had dissents in any of their cases.”); (emphasis in original). Anonymous online

chatroom comments are not the type of evidence that courts have found to be reliable. See Auraria

Student Hous. at the Regency, LLC v. Campus Vill. Apartments, LLC, 10-CV-02516-WJM-KLM,

2014 WL 4651643, at *7 (D. Colo. Sept. 18, 2014) (“The Court finds it difficult to believe that a




                                                 5
qualified expert could credibly testify that anonymous online comments are the type of evidence

that is typically relied upon by an expert in their field.”).

        Finally, Mr. Newman characterizes Mr. Gaitis’s refusal to co-sign the Final Award as “a

remarkable repudiation of the content of the Majority Award” and as “emphasiz[ing] the rejection

by Arbitrator Gaitis of the process by which the Majority Award was made.” Decl., ¶ 25. Yet this

starkly disregards the fact that Mr. Gaitis was Editor-in-Chief of a book in which he states that it

is his routine practice not to sign an award from which he dissents. See The College of

Commercial Arbitration Guide to Best Practice in International Arbitration, 322 (James M. Gaitis,

Editor-in-Chief) (4th ed. Juris 2017). Therefore, Mr. Newman not only impermissibly attempts to

read Mr. Gaitis’s mind, he ignores Mr. Gaitis’s own express statement of his intent in this regard.

        In the end, not only is Mr. Newman not qualified to offer opinions regarding Mr. Gaitis’s

state of mind, but in many instances, his conclusions are inconsistent with the record.

                2.      Mr. Newman’s opinions regarding Judge Brower’s state of mind are
                        also improper and unreliable.

        Mr. Newman’s improper speculation did not stop with the Dissent. He opines at length on

Judge Charles Brower’s state of mind during the proceeding—and that his state of mind was biased.

See Appendix A. To back up his overarching conclusion, Mr. Newman opines about Judge

Brower’s “true intent” behind various statements and actions during the Arbitration. But Mr.

Newman’s experience as an international arbitrator does not give him any special expertise

regarding the assessment of bias or Judge Brower’s state of mind.

        As one example, Mr. Newman claims to have gleaned the following from Judge Brower’s

examination of witnesses Hamylton Padilha, Judge Schwebel, and Lance Labiche:

        •       “The cross-examination conducted by Arbitrator Brower . . . of
                Hamylton Padilha . . . was more than an effort to obtain
                clarification . . . .”; Decl., ¶ 61;



                                                   6
       •       “Rather, Arbitrator Brower focused much of his questioning on the
               credibility of the witness, perhaps hearkening back to his thirty
               years as an arbitrator at the Iran-U.S. Claims Tribunal . . . .” Id.;4

       •       “There was therefore little or nothing left for Arbitrator Brower to
               clarify as to the prior inconsistent statements by the witness. He
               simply availed himself of the opportunity to add some additional
               advocacy on behalf of the parties that appointed him. . . .” Id., ¶ 63
               (underscore emphasis in original);

       •       “This intervention by Arbitrator Brower was not an effort to clarify.”
               Id., ¶ 65;

       •       “There are other indications in the record of manifestation of the
               bias of Arbitrator Brower beyond that which he displayed in his
               hostile questioning of Mr Padilha. Consider Arbitrator Brower’s
               leading questions to Judge Schwebel, Claimants’ expert on
               international law, on May 23, 2017.” Id, ¶ 68;

       •       “The only purpose of this question was to permit the witness to
               repeat his testimony on the standard of proof of bribery . . . .” Id., ¶
               70;

       •       “Arbitrator Brower asked questions the purpose of which was to
               establish that Mr. Labiche’s testimony was influenced by ill feelings
               against the BSEE . . . .” Id., ¶ 74;

       •       “This questioning was not intended to clarify anything. It was an
               attempt to show bias, a task for an advocate, not an arbitrator.” Id.,
               ¶ 75.




       4
            Mr. Newman claims that the Iran-U.S. Claims Tribunal is a forum “where ‘party
arbitrators’ were not neutral. . . .” Decl., ¶ 61. However, a simple review of the Iran-United States
Claims Tribunal Rules of Procedures shows that this is clearly incorrect. See Article 9 (“A
prospective arbitrator shall disclose to those who approach him in connection with his possible
appointment any circumstances likely to give rise to justifiable doubts as to his impartiality or
independence.”); see also Article 10 (“Any arbitrator may be challenged if circumstances exist
that give rise to justifiable doubts as to the arbitrator’s impartiality or independence.”). Iran-
United States Claims Tribunal, Tribunal Rules of Procedure Dated May 3, 1983,
http://www.iusct.net/General%20Documents/5-
TRIBUNAL%20RULES%20OF%20PROCEDURE.pdf (last visited October 3, 2018). Thus, Mr.
Newman’s representation to the Court on this issue is wrong.


                                                  7
       To the narrow extent even allowed under the standard of review, this Court can read for

itself the record and, in particular, Judge Brower’s questions and comments. Mr. Newman has no

special qualification to testify about the intent behind Judge Brower’s questions to the parties or

requests for information. As such, Mr. Newman’s repeated efforts to opine on that intent should

be rejected because “[c]ourts do not permit experts to testify on the parties’ state of mind or

subjective intentions.” Beauregard Par. Sch. Bd. v. Honeywell, Inc., 2:05 CV 1388, 2008 WL

821053, at *5 (W.D. La. Mar. 24, 2008).

       Not only are such opinions patently improper, but in many instances, Mr. Newman draws

hyperbolic inferences from the most routine conduct. For example, Mr. Newman concludes that

Judge Brower’s simple suggestion that the parties prepare lists of evidence a particular way as

opposed to another way suggested by Mr. Gaitis supports a conclusion that “it can be reasonably

understood that Arbitrator Brower’s request for a chronological listing of all evidence was an

effort to dilute and distract from the more specific request by Arbitrator Gaitis.” Decl., ¶ 79.

(underscore emphasis in original). To twist a suggestion on how evidence should be listed into an

“effort to dilute and distract” is nonsense and reflects the lengths to which Mr. Newman roams to

find the most nefarious intent behind the most innocuous conduct.5 Plainly, the Court should

simply draw its own conclusion about the record in that regard.



       5
          Automatically assigning nefarious intent to a neutral request cuts against well-settled
legal principles. See First Interstate Bank of Tex., N.A. v. S.B.F.I., Inc., 830 S.W.2d 239, 249 (Tex.
App.—Dallas 1992, no writ) (“Although a conspiracy may be proved by circumstantial evidence,
disconnected circumstances, any one of which, or all of which, are just as consistent with lawful
purpose as with unlawful undertaking, are insufficient to establish conspiracy.”) (internal citation
omitted); In re Jackson, 318 B.R. 5, 25 (Bankr. D.N.H. 2004), subsequently aff’d, 459 F.3d 117
(1st Cir. 2006) (noting “general presumption that when an act could have been done with honest
intent or dishonest intent, the Court will interpret it as if it was intended to be a lawful act unless
evidence to the contrary is presented.”).



                                                  8
               3.      Mr. Newman offers improper and unreliable opinions on the applicable
                       legal standard.

       Without citation to a single U.S court decision supporting his position, Mr. Newman holds

forth at length on his view of the evident partiality standard warranting vacating an arbitration

award. See Decl., ¶¶ 38-60. His legal conclusions are not only improper, but they are also wrong.6

Indeed, he baldly asserts that “a showing of actual bias is not required.” Id., ¶ 44. Yet the

authorities could not be more clear that, in cases that do not involve the sufficiency of arbitrator

disclosure, a showing of actual bias is required. See McVay v. Halliburton Energy Services, Inc.,

688 F. Supp. 2d 556, 561 (N.D. Tex. 2010), aff’d, 608 Fed. Appx. 222 (5th Cir. 2015) (noting that

the court “uses an objective standard to determine whether the arbitrator displayed actual bias at

the arbitration proceeding,” that “a mere appearance of bias by the arbitrator is not enough” and

that the complaining party must produce “specific facts” showing that ‘“a reasonable person would

have to conclude that the arbitrator was partial to one party.”’); see also Weber v. Merrill Lynch

Pierce Fenner & Smith, Inc., 455 F. Supp. 2d 545, 549 (N.D. Tex. 2006) (parties “can establish

evident partiality by demonstrating either that [an arbitrator] failed to disclose relevant facts or

that he displayed actual bias at the arbitration proceeding”).7


       6
           See Appendix B.
       7
           Mr. Newman also discusses Tenaska Energy, Inc. v. Ponderosa Pine Energy, LLC to
suggest that experts can be deposed in cases alleging evident partiality. 437 S.W.3d 518, 527-28
(Tex. 2014). Decl., ¶ 27. However, the deposition in Tenaska was of an arbitrator alleged to have
had substantial, undisclosed relationships with the lawyers for one of the parties, including
potential financial opportunities with the lawyers’ law firm. Id. at 520. Thus, the discovery in
Tenaska was directed at the arbitrator’s undisclosed relationships. Id. at 521-23. It was not,
however, directed at the Tribunal’s confidential deliberations, which is what Petrobras seeks
here. And unlike conflicts, which should be disclosed, tribunal deliberations are confidential. See
Shih Decl., Ex. T (Born) §20.06 (“The confidentiality of the arbitral deliberations is central to the
adjudicative character and integrity of the arbitral process.”). Hence, Mr. Newman’s reference to
Tenaska is misplaced.




                                                 9
       Similarly, with respect to the parties’ arbitration agreement, Mr. Newman opines that by

including the word “neutral” in addition to the words “impartial and independent,” the agreement

“imposed an additional standard of conduct on the arbitrators that is broader, and therefore stricter,

than ‘impartiality.’” Decl., ¶ 34. This is simply wrong, as shown by Mr. Newman’s own cite to

the AAA Code of Ethics:

               The sponsors of this Code believe that it is preferable for all
               arbitrators including any party appointed arbitrators to be neutral,
               that is, independent and impartial and to comply with the same
               ethical standards.     This exception generally is essential in
               arbitrations where the parties, the nature of the dispute, or the
               enforcement of any resulting award may have international aspects.

Id., ¶ 33, n.6. Stated differently, the AAA Code of Ethics treats “neutral” as meaning the exact

same thing as “independent and impartial,” which is precisely the language stated in the parties’

arbitration agreement. Because Mr. Newman’s subjective opinion cuts directly against this code—

that he himself cites to—his opinion on the this issue should not be viewed as reliable.

       B.      Mr. Newman offers improper legal conclusions that the evident partiality
               standard has been met with respect to Judge Brower.

       Using his formulation of the legal standard, Mr. Newman goes on to reach the legal

conclusion that Mr. Brower’s conduct and state of mind satisfied the evident partiality standard.

Mr. Newman states that Mr. Brower’s actions demonstrate “evident partiality, thereby laying a

foundation for vacating the award under the Federal Arbitration Act and to deny enforcement of

the award under the Inter-American Convention on International Commercial Arbitration (Panama

Convention).” Decl., ¶ 93. Along the same lines, Mr. Newman opines:

       •       “Applying the objective test to the present case, we see that the
               appearance of bias by Arbitrator Brower manifested itself in




                                                 10
               various ways that I have described in this declaration, and that
               Arbitrator Brower’s bias cannot be protected . . . .”8 Decl., ¶ 46;

       •       Noting that “matters in the record that can properly be regarded as
               reflecting untoward bias and improper conduct in the course of the
               proceeding by Arbitrator Brower that violate both the agreement of
               the parties concerning the conduct of arbitrators and the applicable
               rules of the AAA . . . .” Id., ¶ 47;

       •       “To be clear, however, I already concluded based on the available
               record that Arbitrator Brower’s conduct can and should be
               properly regarded as reflecting bias and therefore constitute
               improper conduct in violation of the parties’ arbitration agreement
               and otherwise applicable rules and norms of conduct for arbitrators.”
               Id., ¶ 49;

       •       “Apart from the effects that this behavior had on Respondents’
               counsel, it was a clear manifestation of bias, both the appearance
               and the reality.” Id., ¶ 77;

       •       “Thus far, I have discussed the evidence and significance of the
               clear manifestation by Arbitrator Brower of evident partiality . . . .”
               Id., ¶ 93;

       •       “One of them, Arbitrator Brower, failed to comply with this
               requirement by taking on the role of partisan supporter of the
               Claimants.” Id., ¶ 99;

       •       “Thus, the composition or constitution of the tribunal with one
               partisan arbitrator is an additional basis for refusing conformation
               of the award.” Id., ¶ 101; (underscore emphasis in original);

       •       “The record contains compelling evidence that Arbitrator Brower
               was, throughout the proceedings, biased against respondents. . . .
               [He allowed] himself to express his negative attitude toward
               Respondents and their counsel.” Id., ¶ 103;




       8
          As noted just above, Mr. Newman applies the incorrect test because, when parties try to
demonstrate bias during the arbitration itself, they must show actual bias; appearance of bias is
reserved for disclosures prior to the arbitration. See Weber, 455 F. Supp. 2d at 549. This further
demonstrates why the Court—and not Mr. Newman—should provide legal conclusions in this
matter.


                                                 11
       •       “Thus the tribunal failed, because of its tolerance of the partisan
               behavior of Arbitrator Brower, to comply with the obligation
               imposed on all members in the parties’ agreement . . . .” Id., ¶ 104.

       These opinions must be stricken because “allowing an expert to give his opinion on the

legal conclusions to be drawn from the evidence both invades the court’s province and is

irrelevant.” Owen v. Kerr-McGee Corp., 698 F.2d 236, 240 (5th Cir. 1983); see also Little v. Tech.

Specialty Products, LLC, 940 F. Supp. 2d 460, 468 (E.D. Tex. 2013) (after reviewing the expert’s

report, the court held that it mostly consisted “of legal analysis and conclusions. [The expert]

reviews in detail statutes, case law, and facts relevant to his analysis to reach conclusions as to

whether Defendants’ policies violate the FLSA or not. This is not properly within the scope of

expert testimony,” and the court struck the entire report).

       In Askanase v. Fatjo, 130 F.3d 657 (5th Cir. 1997), the appellant claimed that the district

court improperly excluded his expert evidence regarding director misconduct. Id. at 672. The

Fifth Circuit noted that the report submitted by the appellant stated that the expert would opine on

“[w]hether LivingWell’s officers and directors fulfilled their fiduciary duties to the Company, its

creditors, and shareholders. If not, how and to what extent did [they] breach their fiduciary duties.”

Id. at 673. The Fifth Circuit held that “[s]uch testimony is a legal opinion and inadmissible.

Whether the officers and directors breached their fiduciary duties is an issue for the trier of fact to

decide. It is not for [the expert] to tell the trier of fact what to decide.” Id. Those opinions are

conceptually no different than what Petrobras offered here through Mr. Newman.

       Not only are these opinions improper legal conclusions, they are contrary to the legal

authorities. In essence, Mr. Newman concludes that the evident partiality test was met by his

characterization of Judge Brower’s conduct as alleged aggressive questioning of Petrobras’s

witnesses, rehabilitative questioning of a Vantage witness, expressions of skepticism about




                                                  12
Petrobras’s lawyers’ questions and positions, and expressions of frustration with Petrobras’s

lawyers’ repetitive questions of witnesses. See generally Decl. ¶¶ 46-60. Even assuming Mr.

Newman has accurately characterized Judge Brower’s conduct (and Mr. Newman most definitely

has not), the courts have held that such conduct does not meet the evident partiality standard. For

instance, Chief Judge Rosenthal concluded that evidence that an arbitrator interrupted witnesses,

usurped the role of the chair, influenced other panel members, and advocated for one party over

the other did not establish evident partiality. 9 See Lummus Glob. Amazonas S.A. v. Aguaytia

Energy del Peru S.R. Ltda., 256 F. Supp. 2d 594, 628-29 (S.D. Tex. 2002) (Rosenthal, J.); see also

Dkt. 69, Sections V.A.2.(a)-(b).

       This shows, in particular, that Mr. Newman is purporting to reach ultimate conclusions.

The Court is itself able to review the record as needed and consult pertinent legal authority. Indeed,

that is (or was) the obligation of Petrobras’s counsel—to do that work itself and argue the facts

and record to the Court, not hire another lawyer to burnish its reading as one of supposed

“expertise.” See Highland Capital Mgmt. L.P. v. Bank of Am., Nat. Ass’n, 3:10-CV-1632-L, 2013

WL 4502789, at *5 (N.D. Tex. Aug. 23, 2013) (“The Fifth Circuit has held that if an expert’s

opinion offers no more than what a lawyer could offer in argument, it should be excluded.”) (citing

In re Air Crash Disaster at New Orleans, La., 795 F.2d 1230, 1233 (5th Cir. 1986)).




       9
           Mr. Newman himself cites a treatise that cuts squarely against his theory on bias in
relation to questioning witnesses, noting that “a leading treatise on international arbitration
contains the statement ‘Most authorities have also rejected claims that aggressive questioning of
witnesses during hearings evidenced bias.’” Decl., ¶ 59. Mr. Newman tries to avoid this reality
by arguing that “the cases cited in support of this statement do not deal with improper arbitrator
questioning of witnesses to which the affected party objected during the arbitral proceedings.” Id.
That is simply a distinction without a difference, and Lummus, as well as the treatise he cites to,
forecloses any argument that aggressive questioning somehow constitutes bias.


                                                 13
       Mr. Newman’s opinion that Mr. Brower’s actions were biased and met the evident

partiality standard should be stricken, as conclusions on that issue should be left to the Court.

                                       V.    CONCLUSION

       Accordingly, Vantage respectfully requests that the Court strike the Declaration of

Lawrence W. Newman.

        Dated: October 3, 2018.                    Respectfully submitted,

                                                   QUINN EMANUEL URQUHART &
                                                   SULLIVAN, LLP




                                                   Karl Stern
                                                   Texas Bar No. 19175665
                                                   karlstern@quinnemanuel.com
                                                   Charles Eskridge
                                                   Texas Bar No. 06666350
                                                   charleseskridge@quinnemanuel.com
                                                   Christopher Porter
                                                   chrisporter@quinnemanuel.com
                                                   Texas Bar No. 24070437
                                                   Kate Kaufmann Shih
                                                   Texas Bar No. 24066065
                                                   kateshih@quinnemanuel.com
                                                   711 Louisiana, Suite 500
                                                   Houston, Texas 77002
                                                   Telephone: (713) 221–7000
                                                   Fax: (713) 221–7200

                                                   Tai–Heng Cheng
                                                   taihengcheng@quinnemanuel.com
                                                   Admitted Pro Hac Vice
                                                   51 Madison Avenue, 22nd Floor
                                                   New York, New York 10010
                                                   Telephone : (212) 849–7000
                                                   Fax : (212) 849–7100




                                                 14
                                                 Edward F. Fernandes
                                                 Texas Bar No. 06932700
                                                 efernandes@HuntonAK.com
                                                 HUNTON ANDREWS KURTH
                                                 700 Louisiana Street
                                                 Houston, Texas 77002
                                                 Telephone: (713) 229-5721
                                                 Fax: 713-229-5750

                                                 Paul J. Dobrowski
                                                 Texas Bar No. 05927100
                                                 pjd@doblaw.com
                                                 Danielle N. Andrasek
                                                 Texas Bar No. 24045410
                                                 dna@doblaw.com
                                                 DOBROWSKI LARKIN & JOHNSON LLP
                                                 4601 Washington Ave. #300
                                                 Houston, Texas 77007

                                                 ATTORNEYS FOR PETITIONERS
                                                 VANTAGE DEEPWATER COMPANY AND
                                                 VANTAGE DEEPWATER DRILLING, INC.




                               CERTIFICATE OF SERVICE

       A copy of the foregoing motion was served on all counsel of record for the parties via ECF
on October 3, 2018.

                                                    /s/ Kate Kaufmann Shih
                                                    Kate Kaufmann Shih




                                               15
                                Appendix A


          Mr. Newman Improperly Speculates on Intent/State of Mind
Paragraph of Declaration                        Newman Opinion
          28                Stating that “Arbitrator Gaitis does not say in what way the
                            ‘prehearing, hearing and post hearing’ processes denied
                            Respondents ‘fundamental fairness and due process.’. . . I
                            have reviewed the record that is available in an attempt to
                            understand the events that could have led Arbitrator
                            Gaitis to reach the conclusions he did.”
          28                “At the same time, it is likely that certain of the events
                            constituting fundamental unfairness about which
                            Arbitrator Gaitis complains arose out of occurrences
                            outside the records available to me.”
          29                “I discuss what I have found in the record that I consider,
                            based on my experience . . . to be activities that are
                            indicative of the kinds of improper activity which
                            Arbitrator Gaitis alludes in his dissent that can be
                            regarded as prejudicial to the procedural rights of
                            Respondents.”
          29                Noting that it would be best to obtain evidence “directly
                            from Arbitrator Gaitis regarding matters from the
                            prehearing, hearing, and post hearing process that clearly
                            concerned him but that do not appear in the written record
                            of the arbitration.”
          46                “Applying the objective test to the present case, we see that
                            the appearance of bias by Arbitrator Brower manifested
                            itself in various ways that I have described in this
                            declaration . . . .”
          47                Noting that matters in the record can be “regarded as
                            reflecting untoward bias and improper conduct in the
                            course of the proceeding by Arbitrator Brower that violates
                            both the agreement of the parties concerning the conduct of
                            arbitrators and the applicable rules of the AAA, as well as
                            the norms of expected and customary behavior for
                            arbitrators in international arbitration.”
          48                “As noted earlier, behind the scenes conduct, although
                            not visible to the parties, may also reflect biased
                            conduct . . . .”
          48                Noting that additional facts should come from Mr. Gaitis
                            and that the “additional ‘relevant facts’ should be added to
                            what is contained in, or that may be inferred from, the
                            available record of the proceedings.”
  49       “To be clear, however, I already conclude based on the
           available record that Arbitrator Brower’s conduct can and
           should be properly regarded as reflecting bias and
           therefor constitute improper conduct in violation of the
           parties’ arbitration agreement and otherwise applicable
           rules and norms of conduct for arbitrators.”
61, n.23   Regarding a determination by the Tribunal that time
           consumed by an arbitrator questioning witnesses that went
           beyond 5 minutes would be split on a 50/50 basis between
           parties, Mr. Newman stated that “I consider this
           procedural order to reflect the expectation that arbitrator
           questioning would be of a clarifying nature of use to both
           sides, consistent with the parties neutrality requirement.”
  61       “The cross-examination conducted by Arbitrator Brower
           on May 22, 2017 of Hamylton Padilha . . . was more than
           an effort to obtain clarification . . . .”
  61       “Rather, Arbitrator Brower focused much of his
           questioning on the credibility of the witness, perhaps
           hearkening to his thirty years as an arbitrator at the Iran-
           U.S. Claims Tribunal . . . .”
  62       “Thus, Arbitrator Brower spent time trying to make
           credibility points . . . .”
  63       “[Arbitrator Brower] simply availed himself of the
           opportunity to add some additional advocacy on behalf of
           the parties that appointed him . . . .”
  64       “Therefore, the transparent purpose of the lengthy cross-
           examination of Arbitrator Brower was to help undermine
           the witness’s testimony regarding his assertions concerning
           the knowledge of Paul Bragg . . . .The majority made
           several different statements characterizing their assessment
           of the evidence . . . undoubtedly a conclusion reflecting a
           negative view of the credibility of Mr. Padilha, whose
           evidence, Arbitrator Brower said on the record . . . was the
           only ‘direct evidence of what’s referred to as the bribery or
           corruption issue in this case.’”
  65       “This intervention by Arbitrator Brower was not an effort
           to clarify . . . .” But it “showed that the arbitrator was not
           behaving as a neutral, but rather as a partisan, contrary
           to his obligation to be neutral and impartial. He manifestly
           and aggressively took sides with respect to the testimony
           of this critically important witness, leading anyone present




                     2
     or reading the transcript to be under no illusion as to his
     position with respect to important issues in the case.”
67   Stating, in reference to the questioning of Padilha, that “its
     principal purpose was to discredit one party’s witness and
     not to clarify testimony.”
68   “There are other indications in the record of manifestation
     of the bias of Arbitrator Brower beyond which he
     displayed in his hostile questioning of Mr. Padilha.”
68   Noting that “Arbitrator Brower posed questions to Judge
     Schwebel that invited him, through leading questions, to
     bolster his written testimony.”
70   “The only purpose of this question was to permit the
     witness to repeat his testimony on the standard of proof of
     bribery . . . .”
73   Stating “in contrast to his soft and encouraging
     questioning of Claimants’ international law expert, [Mr.
     Brower] challenged Mr. Labiche’s credibility as a witness
     by trying to have him admit some sort of animus . . . .”
74   “Arbitrator Brower asked questions the purpose of which
     was to establish that Mr. Labiche’s testimony was
     influenced by ill feelings against the BSEE . . . .”
75   “This questioning was not intended to clarify anything. It
     was an attempt to show bias, a task for an advocate, not an
     arbitrator.”
76   “A curious, and overt, expression by Arbitrator Brower of
     his hostility to the Respondents’ case can be seen in the
     complaint by Respondents’ counsel that Arbitrator Brower
     had been making negative comments ‘under his
     breath’ . . . .”
77   “Apart from the effects that this behavior had on
     Respondents’ counsel, it was a clear manifestation of bias,
     both the appearances and the reality.”
78   “The hearing record shows that Arbitrator Gaitis expressed
     his concern with the attitude toward the parties that
     Arbitrator Bower was manifesting in the hearings.”
79   Regarding Arbitrator Brower’s request for evidence,
     stating that “it can reasonably be understood that
     Arbitrator Brower’s request for a chronological listing of
     all evidence was an effort to dilute and distract from the



               3
     more specific request by Arbitrator Gaitis.” (Emphasis of
     “all” in original).
80   Noting that due to Arbitrator Brower’s alleged “partisan
     conduct,” rulings from the Tribunal were “possibly
     affected by bias . . . in the form of a negative attitude
     toward the Respondents and positions taken by them.”
81   Regarding the Tribunal allowing the parties to schedule
     depositions on their own, “[i]t did tepidly say that the
     parties could make arrangements of their own for such
     depositions, effectively discouraging the taking of any of
     the depositions, which in fact never took place.”
84   “What went on in the hearing undoubtedly had an effect
     on the arbitrators, as did probably other interactions
     between them.”
84   Stating that the time records “reflect attitudes and activities
     that would cause a disinterested observer to have justifiable
     doubts as to the fundamental fairness of the proceedings.”
85   Noting that in one particular time entry, Mr. Gaitis
     “expresses his concern about the ‘equal treatment of the
     parties.’”
86   “The ‘equal treatment’ issue to which Arbitrator Gaitis was
     referring may have underlain the ‘intra-tribunal’ issue to
     which Chairman Park referred . . . .”
88   “These time entries indicate that both prior to and after the
     hearings, Arbitrator Gaitis was concerned about issues of
     ‘fundamental fairness’ . . . .”
88   “Arbitrator Gaitis evidently expressed his concerns about
     fundamental fairness to his fellow arbitrators . . . .”
89   The accusations seem to have come to the fore at or after
     the arbitrators deliberated together in Boston on October 4,
     2017 . . . .”
90   “Arbitrator Brower’s time entries for January 27 and 28,
     2018 state: ‘Reviewing Gaitis’s accusations against the
     record.’ These accusations seem to have been taken
     seriously. . . .”
91   “The accusations by Arbitrator Gaitis were serious enough
     to lead the AAA to investigate these issues . . . . The AAA
     was probably determining whether the record reflected a
     basis for disqualifications under the AAA Commercial
     Arbitration Rules and Mediation Procedures . . . .”


                4
92    “Under the circumstances, given the unusual language of
      Arbitrator Gaitis’s dissent, the fact that he clearly believed
      that the Tribunal had acted improperly for reasons not fully
      reflected in the record, and the gravity of potential findings
      of multiple breaches of duty by a member of the arbitral
      panel such as to justify and demand vacatur . . . .”
93    “Thus far, I have discussed the evidence and significance
      of the clear manifestation by Arbitrator Brower of evident
      partiality, thereby laying a foundation for vacating the
      award under the Federal Arbitration Act and to deny
      enforcement of the award under the . . . [Panama
      Convention].”
96    “All three of these expressions of the purport of a provision
      that is applicable to the petition that is pending before the
      Court concern a material difference between what the
      parties agreed to as to the way in which the arbitral tribunal
      that they envisioned would be composed . . . .”
99    “Thus, all three arbitrators assumed the obligation to be
      ‘neutral, impartial and independent’ throughout the
      proceedings. One of them, Arbitrator Brower, failed to
      comply with this requirement by taking on the role of
      partisan supporter of the Claimants.”
100   “The conduct of the other two members of the tribunal is
      inevitably affected by one arbitrator’s partisan conduct.”
100   The remaining two arbitrators can try to ignore the
      misconduct of the errant arbitrator, but one of the other
      arbitrators might feel pressure to counteract the effect of
      the partisan conduct.”
101   “It is not conceivable that the parties . . . intended that one
      of the members of the tribunal would be permitted to take
      on the role of a partisan advocate for one of the parties.”
103   “The record contains compelling evidence that Arbitrator
      Brower was, throughout the proceedings, biased against
      respondents. . . . [He allowed] himself to express his
      negative attitude toward Respondents and their counsel.”
104   “Thus the tribunal failed, because of its tolerance of the
      partisan behavior of Arbitrator Brower, to comply with
      the obligation imposed on all members in the parties’
      agreement . . . .”
106   “The contemporaneous records kept by the arbitrators
      concerning their activities outside the hearings disclosed


                 5
serious discord among them resulting from accusations by
Arbitrator Gaitis of fundamental unfairness.”




         6
                              APPENDIX B


    Mr. Newman’s Improper Opinions on Legal Standards and Conclusions
Paragraph of Declaration                       Newman Opinion
   See generally 38-46     Providing the incorrect standard for evident partiality in a
                           scenario where the party is challenging actions that
                           occurred at the arbitration itself by arguing that it is an
                           “appearance of bias” standard as opposed to the “actual
                           bias” standard.
           34              “I regard as significant the inclusion in the parties’
                           arbitration agreement of the word ‘neutral’ . . . . I believe
                           that in including this term, the parties imposed an
                           additional standard of conduct on the arbitrators that is
                           broader, and therefore stricter, than ‘impartiality.’”
           35              “I believe that the word ‘neutral’ was used to add a
                           behavioral component to the usual standards of keeping an
                           open mind and being and remaining independent. The
                           intended impact of this combination of words is to
                           emphasize the already-existing responsibility of all AAA
                           arbitrators.”
           46              “Applying the objective test to the present case, we see that
                           the appearance of bias by Arbitrator Brower manifested
                           itself in various ways that I have described in this
                           declaration . . . .”
           47              Noting that matters in the record can be “regarded as
                           reflecting untoward bias and improper conduct in the
                           course of the proceeding by Arbitrator Brower that violates
                           both the agreement of the parties concerning the conduct of
                           arbitrators and the applicable rules of the AAA, as well as
                           the norms of expected and customary behavior for
                           arbitrators in international arbitration.”
           49              “To be clear, however, I already conclude based on the
                           available record that Arbitrator Brower’s conduct can and
                           should be properly regarded as reflecting bias and
                           therefor constitute improper conduct in violation of the
                           parties’ arbitration agreement and otherwise applicable
                           rules and norms of conduct for arbitrators.”
  See generally, 46-79     (Complaints regarding Arbitrator Brower’s alleged
                           improper conduct and aggressive/improper questioning
                           with reference to Canons and guidelines while ignoring
                           caselaw that cuts directly against his position).
           67              “Rather, the point is that the examination was not one that
                           any arbitrator should have undertaken, particularly when
                        its principal purpose was to discredit one party’s witness
                        and not to clarify testimony.”
         68             “There are other indications in the record of manifestation
                        of the bias of Arbitrator Brower beyond which he
                        displayed in his hostile questioning of Mr. Padilha.”
         77             “Apart from the effects this behavior had on Respondents’
                        counsel, it was a clear manifestation of bias, both the
                        appearance and the reality.”
         80             “In addition to arousing concerns on the part of counsel for
                        Respondents, who protested in various ways, there were
                        rulings by the tribunal that can be regarded as insufficiently
                        supported by the reasoning on which they were
                        purportedly based and therefore possibly affected by bias
                        in the tribunal in the form of a negative attitude toward the
                        Respondents and positions taken by them.”
         82             “The only authority offered in support of its ruling that a
                        contract to be void had to be ‘illegal per se’ is an inapposite
                        case involving the federal False Claims Act (U.S. ex rel.
                        Siewick v. Jamieson, 214 F.3d 1372, 1377 (D.C. Cir.
                        2000)), which, in fact, provided no support for the award’s
                        important conclusion.”
         83             “The tribunal did not explain how this publicly filed
                        admission by a party would be rendered unworthy of
                        consideration because a non-mandatory evidentiary
                        standard somehow embodied an expression of a
                        fundamental public policy.”
         92             “Under the circumstances, given the unusual language of
                        Arbitrator Gaitis’s dissent, the fact that he clearly believed
                        that the Tribunal had acted improperly for reasons not
                        fully reflected in the record, and the gravity of potential
                        findings of multiple breaches of duty by a member of the
                        arbitral tribunal such as to justify and demand
                        vacatur . . . .”
See generally, 93-100   (Providing improper legal interpretation of the parties’
                        agreement, Section 4-15 of the Restatement, and the
                        Panama Convention).
         93             “Thus far, I have discussed the evidence and significance
                        of the clear manifestation by Arbitrator Brower of evident
                        partiality, thereby laying a foundation for vacating the
                        award under the Federal Arbitration Act and to deny the
                        award under the . . . (Panama Convention).”



                                   2
         93              “There is another basis on which the award may be denied
                         recognition – the constitution of the tribunal in the
                         proceedings in violation of the agreement of the parties,
                         as described in Section 4-15 of the Restatement as
                         follows . . . .”
         99              “Thus, all three arbitrators assumed the obligation to be
                         ‘neutral, impartial and independent’ throughout the
                         proceedings. One of them, Arbitrator Brower, failed to
                         comply with this requirement by taking on the role of
                         partisan supporter of the Claimants.”
         100             “The remaining two arbitrators can try to ignore the
                         misconduct of the errant arbitrator, but one of the other
                         arbitrators might feel pressure to counteract the effect of
                         the partisan conduct. The Chairman may feel isolated
                         because of the polarizing effect of the partisan conduct of
                         one of the arbitrators. . . . These results . . . can fairly be
                         said to be the inevitable or undesirable consequence of
                         partisan or biased conduct by an arbitrator in a three-
                         person tribunal.”
See generally, 101-102   (Improperly using the Panama Convention and other
                         authorities to suggest that the panel here was no longer
                         properly constituted due to alleged biased conduct of Mr.
                         Brower).
         103             “The record contains compelling evidence that Arbitrator
                         Brower was, throughout the proceedings, biased against
                         Respondents.”
         104             “Thus the tribunal failed, because of the partisan behavior
                         of Arbitrator Brower, to comply with the obligation
                         imposed on all members in the parties’ agreement . . . .”




                                    3
                                  APPENDIX C


              Mr. Newman’s Conclusions are Inherently Unreliable
Paragraph     of Newman’s conclusion and basis Newman ignores events and
Declaration      (if any)                      authorities    confirming his
                                               conclusions are wrong
23               “Dissents are not commonly seen       Authoritative sources confirm that
                 in international arbitrations.”       dissents in fact common in
                 Basis: an online discussion with      international arbitrations. See Shih
                 unnamed members of the Fellows        Decl., Ex. Q. (Albert Jan van den
                 of the College of Commercial          Berg, Dissenting Opinions by
                 Arbitrators. Id.                      Party-Appointed Arbitrators in
                                                       Investment       Arbitration        in
                                                       Mahnoush Arsanjani, et al., (Eds.)
                                                       (based on a study in the
                                                       international investment treaty
                                                       context, dissents were filed 22% of
                                                       the time); Shih Decl., Ex. V
                                                       (Bernardo Cremades, The Arbitral
                                                       Award, in Newman and Hill, at
                                                       404-405)(noting that “dissenting
                                                       opinions are generally accepted
                                                       within     the     framework        of
                                                       international    arbitration . . . and
                                                       ought rightly to affect neither the
                                                       validity nor the recognition and
                                                       enforcement of any arbitral
                                                       award.”); Shih Decl., Ex. N (ICDR
                                                       Handbook        on      International
                                                       Arbitration     and      ADR,        at
                                                       78)(observing that dissents are
                                                       “very common in international
                                                       commercial arbitration.”
25               Mr. Gaitis’s refusal to sign the      In his published writings, Mr.
                 award “is not only a remarkable       Gaitis states that never signs an
                 repudiation of the content of the     award when he disagrees with the
                 Majority Award, but it also           decision. See Shih Decl., Ex. O
                 emphasizes the rejection by           (The College of Commercial
                 Arbitrator Gaitis of the process by   Arbitration Guide to Best Practice
                 which the Majority Award was          in International Arbitration at 322,
                 made.”                                (4th ed. Juris 2017) (James Gaitis,
                                                       Editor-in-Chief) (“A dissenting
                                                       opinion is not part of the final
                                                       award, which should be signed
                                                       only by those arbitrators who agree
                                                   to the reasoning and findings
                                                   contained in the award.”).
28      “[I]t is likely that certain of the This is rank speculation.
        events constituting fundamental
        unfairness about which Arbitrator
        Gaitis complains arose out of
        occurrences outside the record
        available to me.”
34-35   “I regard as significant the               According to the AAA Code of
        inclusion in the parties’ arbitration      Ethics, the term “neutral” is
        agreement of the word ‘neutral’ in         synonymous with “impartial and
        addition to the more common (as            independent.” Shih Decl., Ex. E;
        generally used, including by the           see also Newman Decl. at 11, n. 5
        AAA) formulation of ‘impartial             (citing to same).
        and independent.’ I believe that, in
        including this additional term, the
        parties imposed an additional
        standard of conduct on the
        arbitrators that is broader, and
        therefore         stricter,        than
        ‘impartiality.’ . . . I believe that the
        word ‘neutral’ was used to add a
        behavioral component to the usual
        standards of keeping an open mind
        and     being       and      remaining
        independent.”
66      To support his opinion that Judge          Mr. Padilha’s lawyer’s statement
        Brower aggressively questioned             was in response to Chair Park’s
        Mr. Padilha, Mr. Newman cites              admonition that she not speak to
        Mr. Padilha’s attorney stating, “I         the witness off-camera while he
        am saying this is embarrassing, sir.       was being questioned. Tr. 1536:1-
        We are not whispering nothing.             1537:25.
        This is embarrassing. He has been
        talking for a few hours, for more
        than six hours right now. This is
        embarrassing.”
81      In its order denying Petrobras’s           The Tribunal’s order expressly
        application to depose third party          provided, “the Tribunal declines to
        witnesses, the Tribunal “effectively       order     depositions,     without
        discourag[ed] the taking of any of         prejudice to the Parties’ right to
        the depositions . . . .”                   agree with any or all of the three
                                                   above-named individuals on a
                                                   process for depositions on a
                                                   voluntary basis under agreed


                                   2
                                                           procedures.” [Procedural Order of
                                                           16 February 2017] Petrobras made
                                                           no effort to obtain the depositions
                                                           on a voluntary basis.
85-87 (emphasis in The following “time entries             These       entries     relate     to
Decl.)             indicate that both prior to and after   consideration        of      Vantage
                   the hearings, Arbitrator Gaitis was     arguments regarding document
                   concerned      about     issues    of   production and a chair-only
                   ‘fundamental fairness’”:                hearing to address document
                       • “Analyze [Chair Park]             issues:
                           interpretation of                   • Vantage objected to the
                           [authorities] re equal                  scope of discovery, voicing
                           treatment of parties.”                  concern that “equality of
                           (Gaitis entry)                          treatment does not require
                       • “scheduling difficulties for              the Panel to compel
                           internal objections to                  production in response to
                           ‘chairman only’                         Petrobras’s broad requests.
                           conference. . .intra-                   In fact, doing so would
                           tribunal objections to                  constitute improper,
                           process.” (Park entry)                  unequal treatment of
                       • “continued attempts to                    [Vantage.]” Dkt. 53-3,
                           accommodate intra-                      Katz Decl., Ex. 50 at 3
                           tribunal objections to              • “With the agreement of
                           process;” (Park entry)                  both sides, on 25 October
                       • “Draft analysis for panel re              2016 the Parties
                           fund fairness issues.”                  participated in a “chairman
                           (Gaitis Entry                           only” telephone conference
                                                                   with Professor Park, with a
                                                                   transcript provided to
                                                                   Messrs. Brower and Gaitis
                                                                   to permit them to review
                                                                   the points raised during the
                                                                   conference.” Id.
                                                               • Mr. Gaitis clearly did not
                                                                   object to this process. In
                                                                   response to an email from
                                                                   Chair Park suggesting the
                                                                   process, Mr. Gaitis wrote:
                                                                   “Without having seen
                                                                   Professor Park's email
                                                                   (below), I just drafted and
                                                                   transmitted to Professor
                                                                   Park and Judge Brower an
                                                                   email suggesting that,
                                                                   under the circumstances,



                                             3
                                                     the best approach might be
                                                     to grant Professor Park, as
                                                     the chairperson, substantial
                                                     authority to resolve the
                                                     parties' ‘discovery’
                                                     disputes on his own.
                                                     Otherwise, I am not sure
                                                     how or when the tribunal
                                                     as a whole is going to be
                                                     able to do so.” Shih Decl.,
                                                     Ex. L (10/17/16 email from
                                                     Mr. Gaits)
90-92   “[I]t is clear that no action was     The AAA acted by requesting
        taken” by the AAA in connection       additional disclosures, specifically
        with “Gaitis’s accusations and        “the extent of any relationship
        stance of AAA review of hearing       between Arbitrator William Park
        transcript undertaken as well as      and the law firm Weil Gotshal is an
        consideration as to whether           issue that needs to be disclosed to
        disclosures ordered by the AAA        the parties.” To which Chair Park
        would be consistent with secrecy of   responded on March 1, 2018: “No
        deliberations” referenced in a        relationship of any sort has ever
        February 13, 2018 Brower time         existed between Weil Gotshal and
        record.                               me.” Shih Decl. Ex. M Neither
                                              party raised any objection
                                              following this disclosure.




                                4
